Citation Nr: 1507686	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.  

2. Entitlement to service connection for a low back disability.

3. Entitlement to a rating higher than 10 percent for coronary artery disease status post stent placement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record

In July 2013 the Veteran submitted additional evidence along with a waiver for initial RO review.  

The RO in a rating decision in December 2010 granted service connection for coronary artery disease status post stent replacement and assigned a 10 percent rating.  In April 2011 a timely notice of disagreement was received from the Veteran.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The June 2013 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of a rating higher than 10 percent for coronary artery disease status post stent placement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed April 2010 rating decision, the RO denied service connection for a low back condition.  

2.  In an unappealed July 2010 rating decision, the RO continued to deny service connection for a low back condition.  

3. There was no evidence or information received within one year of the July 2010 rating decision that was new and material as to the claim of service connection for a low back disability.  

4. The additional evidence presented since the July 2010 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a low back condition.  

5. The Veteran engaged in combat with the enemy.

6. Lumbar degenerative joint disease, degenerative disc disease status post laminectomies with left lower extremity radiculopathy is related to combat service.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted since the previous denial of service connection for a low back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2. Lumbar degenerative joint disease, degenerative disc disease status post laminectomies with left lower extremity radiculopathy was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014);  38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, reopening the claim of service connection for a low back condition and granting service connection for degenerative joint and degenerative disc disease status post laminectomies with left lower extremity radiculopathy, further discussion here of compliance with the VCAA is not necessary.

Application to Reopen 

In a decision in April 2010 the RO denied entitlement to service connection for a low back condition, which the RO continued to deny in a rating decision in July 2010.  At the time of the RO decision in July 2010, the Veteran had a low back disability diagnosed as degenerative joint disease, degenerative disc disease, and radiculopathy.  See, e.g., November 1994 and February 1995 private treatment records.  The prior decision is final.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In rating decision in April 2010 the RO denied service connection for a low back condition based on the determination that service treatment records did not show a low back disability.  In a July 2010 rating decision the RO continued to deny service connection for a low back condition on the same basis.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

At the time of the last final denial, the evidence consisted of service treatment records, postservice treatment records dated from 1971 to 2005 that show multiple work related back strains and back surgeries.  

The evidence received since the July 2010 rating decision includes a lay statement dated in September 2011 from the Veteran's fellow serviceman describing the back injuries the Veteran incurred during service playing football and jumping off a helicopter for a support mission.  The Board finds this evidence to be new and material.  At the time of the prior decision there was no corroborating evidence of an inservice back injury.  The added evidence cures one prior evidentiary defect.  
38 C.F.R. § 3.156(a); see Shade.

Accordingly, the Board finds that new and material evidence has been presented to reopen the claim of service connection for a low back condition.  

Service Connection

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board finds that the weight of the evidence supports a finding of service connection for lumbar degenerative joint disease, degenerative disc disease status post laminectomies with left lower extremity radiculopathy.  

The Veteran's DD 214 shows that he served in Vietnam and was awarded the Combat Action Ribbon and the Vietnam Campaign Medal.  His military occupational specialty was field artillery batteryman.  Although the Veteran's service treatment records do not show treatment for a low back disability, in the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  The Veteran during his June 2013 Board hearing testified that he not only injured his back during service playing football but also injured his low back when he jumped from a helicopter and did not land correctly.  Further, in September 2011 a statement was received from the Veteran's fellow serviceman corroborating the Veteran's combat injury as he described the back injury the Veteran incurred during service jumping off a helicopter for a support mission.  Thus the Veteran's testimony is credible as it is consistent with the circumstances of his combat service and the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board therefore accepts the Veteran's testimony that he injured his low back during service.  See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  

Post service treatment records show that on multiple occasions including from 1971 to 1994 the Veteran reinjured his back working as an electrician and a construction laborer.  His injuries included a low back sprain in November 1971, May 1978, July 1979, September 1980, December 1982, July 1983, January 1986, and November 1994.  He underwent multiple surgeries to include a lumbar laminotomy L4-5 on the right with removal of disc in March 1987, a right decompressive laminectomy from mid L3-4 and L4-5 and discectomy at L4-5 in February 1995, and a L2-L3 discectomy in July 1996.  

In September 2011 the Veteran filed a claim to reopen service connection for a low back disability.  His low back disability was diagnosed as degenerative joint disease, degenerative disc disease, and radiculopathy.  See, e.g., November 1994 and February 1995 private treatment records.  On VA examination in February 2012 the examiner provided a diagnosis of degenerative disc disease status post laminectomies with left lower extremity radiculopathy.

The record includes a favorable opinion dated in July 2013 from the Veteran's doctor, Dr. C.P.D who performed his lumbar laminotomy in March 1987 and has been treating him since that time.  Dr. C.P.D. noted that back in March 1987 the Veteran was having back problems since he jumped 20 feet from a helicopter during service with a 70 pound back pack.  At the time of this injury the Veteran had to seek cover due to the open fire on his helicopter.  Since service he had difficulties with his back for many years and eventually had a myelogram which showed a large herniated disc with a sequestered fragment that led to the lumbar laminotomy in March 1987.  

Dr. C.P.D. stated that "the question is whether or not the jump from the helicopter could have been associated with this surgery and his relief of pain after that.  I believe that it could have been a direct result.  The natural history of that would be to injure the disc, have problems with it being somewhat unstable over the next many years and eventually push out a fragment that then brought him to the surgical situation."  Dr. C.P.D. opined that there is a direct cause/effect of the jump out of the helicopter, the Veteran' eventual surgery, and present situation.  The Board finds this opinion to be highly probative as Dr. C.P.D. has been the Veteran's doctor for over 25 years and was well informed of his inservice combat injury and postservice work related back strains.  His opinion is consistent with the Veteran's extensive medical history of back problems and the nature of his back injuries.  The thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

This opinion also is consistent with private treatment records dated in July 1979 and in March 2003.   In July 1979 a private examiner noted that the Veteran had back trouble for many years and was prone to recurrent muscle spasms due to tightness in his back.  In March 2003 a private examiner noted that the Veteran had a history of a back injury jumping from a helicopter in Vietnam and that he was sure the Veteran had significant disc disease.  Furthermore the Veteran in June 2013 testified that his private doctor in the 1970s indicated that he had a back problem that could have had its onset in service as he had compression in his spine.  Although records from the private doctor are unavailable, the Veteran as a lay person is competent to report a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372, 1377 (2007).  

The Board recognizes that there is an unfavorable opinion of record.  On VA examination in February 2012 the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed inservice injury as the Veteran's postservice treatment records document work related injuries and not one of them documents his history of back pain in Vietnam.  She stated that without a diagnosis of a back condition in service or imaging studies shortly after discharge it was impossible for her to determine that back injury the Veteran sustained during service.  She noted that the Veteran had an x-ray in 1987 which did not show compression fractures.

The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The Board rejects the unfavorable February 2012 VA opinion as the examiner based it on a lack of documentation of a back injury in the service treatment records.  Although the examiner conceded that the Veteran had an injury to his back during combat service, she did not address the nature of this traumatic back injury and instead focused on the Veteran's postservice work related back strains.   Conversely, the favorable private opinion rendered by Dr. C.P.D. was based on medical principles and applied to the facts of the case.  Dr. C.P.D. considered the nature of the Veteran's combat injury and subsequent medical history in proffering his opinion.  

Furthermore the VA examiner did not consider the Veteran's myelogram in March 1987 which as Dr. C.P.D. explained showed a large herniated disc that was consistent with his combat injury.  Lastly, the VA's examiner was based on an inaccurate factual premise as she stated that none of the postservice treatment record documented a history of back pain during service in Vietnam when in fact a private examiner in March 2003 noted that the Veteran had a history of a back injury jumping from a helicopter in Vietnam and that he was sure the Veteran had significant disc disease.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons the Board's finds that the VA examiner's unfavorable opinions are of no probative value.  

In sum, the Board finds that the weight of the evidence supports the conclusion that the service connection for lumbar degenerative joint disease, degenerative disc disease status post laminectomies with left lower extremity radiculopathy must be granted.  As such all reasonable doubt must be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

(The Order follows on the next page.)

ORDER

The application to reopen a claim for service connection for a low back condition is granted.  

Service connection for lumbar degenerative joint disease, degenerative disc disease status post laminectomies with left lower extremity radiculopathy is granted.  


REMAND

The RO in a rating decision in December 2010 granted service connection for coronary artery disease status post replacement and assigned a 10 percent rating.  In April 2011 a statement was received from the Veteran requesting reconsideration and expressing disagreement with the assigned rating.  The Board accepts his statement as a notice of disagreement with initial rating assigned for his coronary artery disease.  See 38 C.F.R. § 20.201.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of a rating higher than 10 percent for coronary artery disease status post stent placement.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


